Case 7:18-cv-10204-PMH Document 70 Filed 05/09/19 Page 1 of 2

MEMO ENDORSED

Case 7:18-cv-10204-VB Document 69 Filed 05/08/19 Page 1 of 2

 

N

 
  
 

WI LS to the amended complaint extended to 5/22/2019.

WLAN P ESE oF

 

Court is unlikely to grant any further discovery

eon cagitt nn imanen nme fm vt

May 8, 2019

Defendants' time to answer, move, or otherwise respond
Discovery deadlines extended as set forth below. The

m5 [ali f- : extensions. In light of the below discovery extensions

a and the parties’ intention to meet-and-confer, plaintiffs’
4/12/2019 request for a pre-motion conference regarding
discovery disputes is DENIED AS MOOT (Doc. #50) and

VIA ECF defendants' 5/17/2019 letter in response to those

disputes is no longer necessary. Finally, defendants’

Hon. Vincent L. Briccetti reply in support of their motion to disqualify plaintiffs’

United States District Court
Southern District of New York

300 Quarropas Street

White Plains, New York 10601-1450

Re: __Indig, et al v. Village of Pomona So ordered.
Civil Action No: 7:18-cv-10204-

counsel remains due by 5/10/2019.

The Clerk shall terminate the

   

 

tter-motion. (Doc. #50).

 

Vincent L. Briccetti, U.S.D.J., May 9, 2019

 

Dear Judge Briccetti:

 

 

This joint letter is being submitted on behalf of the parties with regard to the enclosed proposed
amended civil case discovery plan and scheduling Order.

The parties have met and conferred with regard to the outstanding discovery issues. Based on
those discussions, the current state of the litigation and our recent entry into the case, the parties
jointly request that the deadlines in the current civil case discovery plan and scheduling order, be
extended by ninety days. Plaintiffs’ counsel has consented to defendants’ request that their
time to respond to the Amended Complaint be extended to May 22, 2019. Further, the parties
respectfully request that the Court extend the remaining deadlines in this matter, resulting in a
revised schedule as set forth in the chart below:

 

 

 

 

 

 

 

 

 

 

 

Original Date New Date
Fact Discovery Completed May 31, 2019 August 29, 2019
Non-Expert Depositions | May 17, 2019 August 15, 2019
Completed
Requests to Admit Served May 3, 2019 August 1, 2019
Expert Disclosure - Plaintiffs | June 14, 2019 September 12, 2019
Expert Disclosure - | June 28, 2019 September 26, 2019
Defendants
Expert Discovery Completed | July 15, 2019 October 14, 2019
All Discovery Completed August 1, 2019 October 30, 2019

 

 

1133 Wesichester Avenue » White Plains, NY 10604 * p 914.323.7000 * 914.323.7001
150 East 42nd Street » New York, NY 10017 © p 212.490.3000 « [212.490.3038
Albony + Allonta © Austin « Baltimore * Beaumont » Beslan «¢ Ghicage * Dallas » Denver + Edwordsville © Garden Cily « Hoilford + Houston + Kentucky + Las Vegas

tandon + Los Angeles » Miarui + Michigan + Milwaukee ¢ New Jeney * New Orleans © Now Yark » Odando * Philadelphia » San Olege + San Francisco + Stamtord
Virginio + Washingion, OC « West Paim Beach + While Plains

wilsonelser.com

76493 54v.1
Case 7:18-cv-10204-PMH Document 70 Filed 05/09/19 Page 2 of 2
Case 7:18-cv-10204-VB Document 69 Filed 05/08/19 Page 2 of 2

Ne WILSONELSER
Page 2

Further, while Plaintiffs take the position that Defendants have waived any objections to
Plaintiffs’ discovery demands and reserve all their rights in this regard, Defendants intend to
respond to the requests and/or object where appropriate, and thus, the parties shall meet and
confer on or before May 28, 2019 to discuss any issues relating to document production and/or
discovery. The parties jointly request that the Court so-order the proposed amended schedule.

Thank you.
Respectfully,

Wilson Elser Moskowitz Edelman & Dicker LLP

Janine M. Mastellone
Janine A. Mastellone

CC: VIA ECF ONLY
Bradley J. Nash, Esq.
SCHLAM STONE & DOLAN, LLP
Attorneys for Plaintiffs
26 Broadway
New York, New York 10004
(212) 344-5400

JAM:vf
